Title: From George Washington to the U.S. Senate, 25 June 1795
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States, June the 25th 1795.
          
          Just at the close of the last session of Congress, I received from one of the Senators and one of the Representatives of the State of Georgia, an application for a treaty to be held with the tribes or nations of Indians claiming the right of soil to certain lands lying beyond the present temporary boundary line of that State, and which were described in an Act of the Legislature of Georgia passed on the 28th of December last, which has already been laid before the Senate. This application, & the subsequent correspondence with the Governor of Georgia, are herewith transmitted. The subject being very important, I thought proper to postpone a decision upon that application. The views I have since taken of the matter, with the information received of a more pacific disposition on the part of the Creeks have induced me now, to accede to the request; but with this explicit declaration: That neither my assent, nor the treaty which may

be made, shall be considered as affecting any question which may arise upon the supplementary act, passed by the legislature of the State of Georgia, on the 7th of January last, upon which inquiries have been instituted, in pursuance of a Resolution of the Senate & House of Representatives: and that any session or relinquishment of the Indian claims, shall be made in the general terms of the treaty of New York; which are contemplated as the form proper to be generally used on such occasions; and on the condition that one half of the expense of the supplies of provisions for the Indians assembled at the treaty, be borne by the State of Georgia.
          Having concluded to hold the treaty requested by that State, I was willing to embrace the opportunity it would present, of enquiring into the causes of the dissatisfaction of the Creeks, which has been manifested, since the treaty of New York, by their numerous and distressing depredations on our south western frontiers. Their depredations on the Cumberland have been so frequent, and so peculiarly destructive, as to lead me to think they must originate in some claim to the lands upon that river. But whatever may have been the cause, it is important to trace it to its source: for independent of the destruction of lives and property, it occasions a very serious annual expense to the United States. The Commissioners for holding the proposed treaty will therefore be instructed to enquire into the causes of the hostilities to which I have referred, and to enter into such reasonable stipulations as will remove them, & give permanent peace to those parts of the United States.
          I now nominate,
          Benjamin Hawkins, of North Carolina,
          George Clymer, of Pennsylvania, &
          Andrew Pickens, of South Carolina,
          to be Commissioners to hold a treaty with the Creek nation of Indians, for the purposes herein before expressed.
          
            Go: Washington
          
        